Citation Nr: 1423258	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-22 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for ligament injury to the left knee, for the period prior to April 19, 2011.  

2.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the left knee, for the period prior to April 19, 2011.  

3.  Entitlement to a rating in excess of 10 percent for ligament injury to the right knee, for the period prior to September 9, 2013.  

4.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the right knee, for the period prior to September 9, 2013.  
 
5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period prior to April 19, 2011, from June 1, 2012, to September 8, 2013, and from November 1, 2014.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 1982 and from October 1983 to July 1986.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing has been associated with his claims file.  Additional medical evidence was added to the Veteran's electronic claims file after the most recent Supplemental Statement of the Case, along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  

The Board notes that the issues on the title page have been recharacterized in light of the Veteran's testimony and in view of total knee replacement surgeries for each knee on April 19, 2011, and September 9, 2013.  In addition, his claim for a TDIU has been recharacterized to reflect and omit periods of a total temporary rating (TTR) that the Veteran was awarded for convalescence from total left knee replacement (from April 19, 2011, to May 31, 2012) and for convalescence from total right knee replacement (from September 9, 2013, to October 31, 2014).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on his part.  


FINDINGS OF FACT

1.  For the period prior to April 19, 2011, the Veteran's ligament injury to the left knee was manifested by severe instability and impairment of the left knee.  

2.  For the period prior to April 19, 2011, the date of the Veteran's total left knee replacement, his left knee posttraumatic arthritis was manifested by X-ray evidence of degenerative arthritis with noncompensable limitation of motion and painful motion.  

3.  For the period of this appeal, the Veteran's left knee disability also was manifested by a torn ligament with evidence of effusion, pain, and locking.  

4.  For the period prior to March 19, 2012, the Veteran's ligament injury to the right knee was manifested by moderate instability and impairment of the right knee.  

5.  For the period from March 19, 2012, to September 8, 2013, the Veteran's ligament injury to the right knee was manifested by severe instability and impairment of the right knee.  

6.  For the period prior to September 9, 2013, the date of his total right knee replacement, the Veteran's right knee posttraumatic arthritis was manifested by X-ray evidence of degenerative arthritis with noncompensable limitation of motion and painful motion.  

7.  For the period of this appeal, the Veteran's right knee disability also was manifested by a torn ligament with evidence of effusion, pain, and locking.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for service-connected ligament injury to the left knee, for the period prior to April 19, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).  

2.  The criteria for a rating in excess of 10 percent for posttraumatic arthritis of the left knee, for the period prior to April 19, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).  

3.  The criteria for a 20 percent rating, but no higher, for dislocated cartilage in the left knee, for the period prior to April 19, 2011, is met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).  

4.  The criteria for a rating of 20 percent, but no higher, for service-connected ligament injury to the right knee, for the period prior to March 19, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).  

5.  The criteria for a rating of 30 percent, but no higher, for service-connected ligament injury to the right knee, for the period from March 19, 2012, to September 8, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).  

6.  The criteria for a rating in excess of 10 percent for posttraumatic arthritis of the right knee, for the period prior to September 9, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).  

7.  The criteria for a 20 percent rating, but no higher, for dislocated cartilage in the right knee, for the period prior to September 9, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in April 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via the April 2009 letter of the criteria for establishing higher ratings for his left and right knee disabilities, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter, accordingly, addressed all notice elements before the rating decision on appeal was issued.  Nothing more was required.  

Next, VA has a duty to assist an appellant in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained relevant VA treatment records and the Veteran was afforded an adequate VA examination in February 2009.  The Board notes that the February 2009 VA examiner did not have access to the claims file and that while the Veteran subsequently testified in 2012 that his right knee had worsened since the 2009 examination, he underwent a total right knee replacement in 2013.  Such a development makes another examination for the purpose of examining the condition of his right knee for the time period before September 9, 2013, impractical.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (mere fact that examiner did not review claims file does not render an examination inadequate).  

The Veteran and his representative have submitted multiple written statements discussing his contentions and the Veteran testified at a hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his claims.  

Furthermore, the Veteran was given the opportunity to present oral testimony in support of his claims at a March 2012 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the Board's review of the hearing transcript finds that the undersigned, who conducted the March 2012 Board hearing, complied with these duties.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims decided herein without prejudice to the Veteran.  

Therefore, in view of the foregoing discussion, the Board concludes that the Veteran has had an adequate opportunity to present evidence and argument in support of his claims.  VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board, therefore, will proceed with the adjudication of the issues decided herein.  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

The Veteran was granted service connection for a ligament injury to each knee in a January 1987 rating decision and assigned a 10 percent rating for each, effective July 25, 1986.  In January 2009 the Veteran filed a claim to increase the ratings for his bilateral knee disorders.  In a March 2009 rating decision, the 10 percent disability rating for the ligament injury to the left knee was increased to 20 percent, effective January 7, 2009, and the Veteran was granted separate 10 percent ratings for posttraumatic arthritis in each knee, all effective January 7, 2009.  

On March 23, 2009, the Veteran wrote VA claiming that he was told he was a perfect candidate for total knee replacements and had practically no cartilage left in either knee.  He stated that in his present condition he was unable to work.  The September 2009 rating decision currently on appeal continued the four disability ratings for the Veteran's left and right knees.  The Veteran filed his Notice of Disagreement in October 2009 contending that his disability status was underrated from the beginning.  

In an August 2011 rating decision, the Veteran was granted a temporary total rating (TTR) of 100 percent for a left knee total arthroplasty replacement from April 19, 2011 to May 31, 2012, with a 30 percent rating assigned thereafter.  In a March 2014 rating decision, the Veteran was granted a TTR for a right knee total arthroplasty replacement from September 9, 2013, to October 31, 2014, with a 30 percent rating assigned thereafter.  Thus, his current appeal seeks higher ratings for his left and right knee disorders for the period before April 19, 2011, for the left knee and before September 9, 2013, for the right knee.  There is no indication from the Veteran or his representative that the Veteran seeks to appeal the current post-replacement ratings for each knee.  See, e.g., transcript at p. 2.  

The Veteran has contended, including at his March 2012 hearing, that his service-connected knee disorders were more severely disabling before replacement surgery than is reflected by the assigned ratings.  

The Veteran's ligament injury to each knee was rated under Diagnostic Code (DC) 5010-5257.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  DC 5010 indicates the presence of traumatic arthritis and DC 5257 is for rating knee impairment.  The Veteran's posttraumatic arthritis of the left knee was rated under Diagnostic Code 5010-5261 and his posttraumatic arthritis of the right knee was rated under Diagnostic Code 5010-5260.  DC 5010, as noted above, indicates the presence of traumatic arthritis, DC 5261 is for rating limitation of leg extension, and DC 5260 is for rating limitation of leg flexion.  

According to DC 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under DC 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, DC 5260 for limitation of leg flexion or DC 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, DC 5003.  The knees are considered major joints.  38 C.F.R. § 4.45.  As ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint, the posttraumatic arthritis disabilities of each knee are more properly rated under DC 5010.  

Under DC 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Under DC 5260 a zero percent rating is provided where flexion of the leg is limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R. § 4.71a, DC 5261.  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.  

Other diagnostic codes for rating the knee include:  

DC 5256 provides for the assignment of a 30 percent rating when there is ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.  

DC 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  

DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Under DC 5262 a 40 percent rating requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.  Malunion of the tibia and fibula with marked knee or ankle disability allows for the assignment of a 30 percent rating; with moderate disability, 20 percent; and with slight disability, 10 percent.  38 C.F.R. § 4.71a, DC 5262.  

Under DC 5263, a 10 percent disability rating is warranted for acquired traumatic genu recurvatum with weakness and insecurity demonstrated in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, DC 5263.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

In evaluating the Veteran's higher rating claims for both of his knees, the Board also must consider any pain, excess motion, weakness, incoordination, excess fatigability, and such other factors, when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and whether there is pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Factual Background and Analysis

A November 2008 VA medical record noted the Veteran's complaint of chronic knee pain and that the prosthetics department should be consulted for knee supports.  

December 2008 and June 2009 VA medical records noted that the Veteran was fitted for knee braces.  

The Veteran underwent a VA examination in February 2009.  The Veteran complained that pain in his in-service reconstructed knees had become quite severe in the past 5 or 6 years and registered 10 on a scale from 1 to 10.  He said that he used a neoprene brace and a cane and that his walking was limited to less than 15 minutes.  He denied flare-ups, but said the pain was already 10 every day in each knee.  He took pain medication, but denied any injections.  Activities of daily living affected included walking long distances, running, stair climbing, and grocery shopping.  He also said that he had not worked for several years in the construction industry because of his knees.  

On examination, range of motion of the left knee indicated he lacked 5 degrees of extension and flexed from 5 degrees to 90 degrees.  Three repetitions with range of motion did not decrease range of motion from the baseline.  He had pain with extremes of flexion and pain at his medial joint line.  There was also laxity with both varus and valgus stress.  The Lachman's test and an anterior posterior drawer test were all negative.  An X-ray study of the left knee showed severe changes with significant erosion of his medial tibial plateau.  A staple showed in his left tibial condyle.  Assessment was severe left knee posttraumatic arthritis.  

Examination of the right knee showed range of motion measured zero degrees of extension to 100 degrees of flexion.  He had pain with extremes of flexion and three repetitions of range of motion exercises did not increase pain or decrease range of motion from its baseline.  Tenderness was noted on the medial joint space and laxity was observed to valgus stress.  Lachman's test showed normal excursion and the anterior drawer test was positive.  An X-ray study of the right knee showed joint space narrowing osteoarthritic changes and a staple in his medial femoral condyle.  Assessment was moderate right knee posttraumatic arthritis.  

In regard to the DeLuca factors, the February 2009 VA examiner reported that there was indeed pain on testing and that it was conceivable that pain could further limit function particularly after repetitive motion.  However, the physician examiner stated that it was not feasible to express any of this in terms of additional limitation of motion as such matters could not be determined with any degree of medical certainty.  

A June 2009 magnetic resonance imaging (MRI) scan of the bilateral knees noted maceration of the medial meniscus and complete tear of the anterior cruciate ligament (ACL) of the left knee with small joint effusion.  The MRI scan of the right knee showed maceration of the anterior horn of the medial meniscus and findings suggestive of a tear of the posterior horn of the medial meniscus with small joint effusion.  

A July 2009 VA orthopedic clinic record noted that the Veteran had been told he would eventually need total knee replacement, but was to prolong surgery as much as possible.  On examination, crepitus was noted with knee range of motion and tenderness on both the medial and lateral joint lines, with the left greater than the right.  Mild effusion on the left, but not the right, was also noted.  A positive Lachman's test was noted on the left knee and pain with the McMurray's test.  Impression was bilateral posttraumatic knee arthritis.  

A July 2009 VA clinic record noted that a MRI scan demonstrated tricompartmental disease in the left knee with varus alignment.  A tear of the ACL was also noted.  The right knee also demonstrated significant tricompartmental disease with chronic degenerative changes of the meniscus.  It was further noted that the Veteran was a candidate for total knee replacement but was still young to have that procedure done.  Recommendation was to prolong surgery as long as possible.  

An October 2009 VA medical record noted that the Veteran had been taking MS Contin and Percocet for his knee pain the past few months and had been on hydrocodone before.  He reported that MS Contin and morphine caused nausea and did not help his pain relief.  

A November 2009 VA primary care record noted severe degenerative joint disease of the bilateral knees, that paperwork had been completed for a handicap placard, and that the Veteran's dosage of Percocet pain medication had been changed.  

An April 2010 VA orthopedic clinic record noted that the Veteran was complaining of chronic bilateral knee pain.  He requested placement on a list for surgical knee replacement that had been recommended in July 2009 but postponed because of age.  He denied adequate relief with pain medication and conservative care.  His pain level was registered as a 10 on a scale of 10 with left knee pain greater than the right knee pain.  On examination of the left knee, no swelling or palpable effusion was noted.  Slight varus deformity and quad atrophy were noted.  There was no ligamental laxity with valgus/varus stress.  Active and passive range of motion was from 0 degrees of extension to 90 degrees of flexion.  There was mild patellofemoral crepitus and grinding noted with flexion and extension, but no locking of the knee.  The Veteran verbalized difficulty with range of motion and medial/lateral joint line tenderness.  McMurry's and drawer's tests were negative.  Motor strength of knee flexion and extension was given as 5/5.  The Veteran declined an injection.  

In June 2010 correspondence the Veteran wrote that he had endured so much pain in his knees in recent years that he could no longer stand for lengthy periods of time or walk very far, and that his knees were bowing.  

A September 2010 VA history and physical noted traumatic degenerative joint disease in both knees and complaints of chronic knee pain.  The Veteran denied adequate relief with conservative care, Percocet and injections and requested knee replacement surgery.  His pain level was given as 10 on a scale of 1 to 10 with the left knee pain greater than that of the right knee.  A subsequent VA orthopedic clinic record noted that left total knee replacement surgery had been postponed as the Veteran had tested positive for cocaine.  Rehabilitation was necessary before being placed back on the surgery schedule.  

In his October 2010 VA Form 9, Substantive Appeal, the Veteran claimed that his knees were in such bad shape that he could hardly walk most of the time and when he did walk it was only for a short distance with assistance from braces and canes.  He said that he had to put both feet on a step before climbing or descending stairs.  

An October 2010 letter by Dr. P.P., a VA staff physician and the Veteran's primary care provider, noted that the Veteran was being treated for traumatic degenerative joint disease of the left and right knees in the VA orthopedic clinic and that this diagnosis was supported by X-rays.  It was also noted that the Veteran used bilateral knee braces and a cane to walk and that total left knee replacement surgery was pending.  

An October 2010 VA medical record noted the referral of the Veteran by his primary care provider to an addiction therapist and a December 2010 VA medical record noted individual substance abuse therapy before knee surgery could be scheduled.  

In a statement received in November 2010, the Veteran claimed that everyday pain in his knees was "unbearable."  

A March 2011 VA orthopedic clinic record noted a pre-surgery interview and a varus deformity in the left knee.  

September 2011 VA medical records noted the Veteran's complaint of chronic right knee pain after his left arthroscopy and that his right knee pain was greater than for the left knee.  It was also noted that he recently fell in the tub.  He utilized the following with some benefit: alternating heat and ice, topical liquid joint preparation, and a cream.  He also reportedly did well with oxycodone before surgery on the left knee.  Range of motion for the right knee measured 0 degrees to 100 degrees.  Mild varus deformity of the right knee was also noted.  Assessment was right knee hypertrophic arthritis.  

According to a November 2011 VA medical record, the Veteran wanted an increase in Percocet because of his right knee pain which had been "bad" for several months.  The Veteran thought that it was time to replace his right knee.  He stated that it hurt more at times regardless of activity and that the majority of pain was in his right knee.  It was also noted that he was looking forward to completing hepatitis C treatment and then having his right knee replaced.  

During his March 2012 Board hearing, the Veteran testified that prior to his April 2011 left knee replacement, the pain in his left knee was "totally unbearable."  He described the pain in the left knee as constant and a real sharp aching pain with bone-to-bone action which he thought meant the arthritis was real bad.  He said that he did not know that he had a completely torn ligament in the left knee, which a MRI revealed.  He said that before his left knee replacement, his walking was very limited and he had problems climbing stairs.  He told the Board that his left knee before replacement represented "a miserable situation."  He estimated that it took him three times longer to cut the grass in his small yard than it used to.  See, hearing transcript at pp. 5, 7.  He estimated that prior to his knee replacement, the left knee pain was a 10 many times and on a regular day was a 6 or 7.  He also claimed daily flare-ups.  Id. at pp. 9-10.  

The March 2012 Board hearing was after the left knee replacement in April 2011, but before the right knee replacement in September 2013.  The Veteran testified that he did not file his current claims for increase until the knees got pretty bad and he needed replacements.  Id. at 18.  

He had similar symptoms in the right knee with real sharp pain sometimes lasting a long time, although the right knee "didn't take me through what the left knee [did], [but] it's taken me through a lot."  He testified that the right knee did not hurt all of the time, but sometimes was a 7 or 8 while on other days was a 3.  The right knee also had bone-to-bone action just like the left knee and also required a stabilizer brace.  Id. at 12.  He thought that the right knee was now worse than at the time of the February 2009 VA examination as the pain in his right knee, which used to be less than the pain in his left knee, had become more like the pain in his left knee during the past year.  Id. at pp. 25-26.  

The Veteran also reported that VA provided knee braces and a cane, which he used all the time since they were issued, and that both knees were unstable.  He said that before getting braces both knees would go out or pop out of place and that he fell several times when climbing or going down stairs.  Id. at pp. 6-7, 13.  While he is not bowlegged, the Veteran claimed his left knee had bowed out and was noticeable.  Id. at 7.  He also said that his doctors at VA had prescribed him handicap placards for parking.  Id. at 9.  He testified that pain medications at various times included oxycodone, Lortabs and morphine, and that he used a cream, but that he never had cortisone injections.  Id. at pp. 10-11.  He attended a pain management class at VA, where he was seen by a psychologist, and a pain school course.  Id. at 14.  

The Veteran also testified during his Board hearing that bilateral knee replacements were recommended, but because of his relative youth it was recommended they be postponed for as long as possible.  He had the left knee replaced, he said, because the pain was "that bad."  Id. at pp. 9-10, 26.  

An April 2012 VA orthopedic clinic record noted range of motion of the right knee measured from 0 degrees of extension to about 120 degrees of flexion.  Gaps were noted open to valgus stress as well as a very incompetent MCL.  He was also stable to anterior/posterior stressing at 0 degrees and 30 degrees.  An X-ray study revealed bone-on-bone arthritis in the right knee with a MCL staple.  It was also noted that the Veteran could benefit from a right total knee replacement secondary to his incompetent MCL.  

The April 2012 X-ray of the right knee revealed joint effusion and evidence of significant degenerative changes with complete loss of joint space within the medial compartment.  There was also narrowing of the lateral compartment with evidence of calcification within the chondrol surface of menisci.  There was significant bony sclerosis involving the femoral condyle and tibial plateau in the medial compartment.  Osteophytes were noted in all three compartments.  

The Veteran underwent a VA examination of the left knee in June 2012; however, this is beyond the rating period for the left knee service-connected disabilities at issue in this appeal.  In addition, the June 2012 VA examination contained no examination of, or findings related to, the right knee.  The report of examination did note, in relation to the left knee, that the Veteran never had any meniscal conditions or surgical procedures for a meniscal condition, such as a meniscectomy.  

Based on the evidence of the record, the Board finds that while no increase related to the arthritic condition of each knee is permissible, the Veteran is entitled to increased ratings for the instability found in each knee.  Initially, the Board notes that a higher or 20 percent rating under DC 5010 or 5003 for posttraumatic arthritis in both the left knee and the right knee requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Here, the Board is reviewing separately the rating of the left knee joint and the rating of the right knee joint, so a rating for the left knee in excess of 10 percent, or a rating for the right knee in excess of 10 percent, based on DC 5010 (through DC 5003) is not available.  (Furthermore, separate 10 percent ratings for each knee, with bilateral factor when combined, is a superior benefit to a single 20 percent rating.)  Thus, the Board cannot permit a rating in excess of 10 percent for either posttraumatic arthritis of the left knee prior to April 19, 2011, or for posttraumatic arthritis of the right knee prior to September 9, 2013.  

As noted above, a rating for arthritis is granted in those circumstances when application of a limitation of motion diagnostic code would result in a noncompensable rating.  In this case, range of motion measurements for the period of appeal are noncompensable.  For example, according to the VA examination of record in February 2009, extension of the left knee lacked 5 degrees and flexion was only to 90 degrees.  Extension of the right knee was normal to zero degrees and flexion was to 100 degrees.  In April 2010 active and passive range of motion of the left knee was extension to 0 degrees and flexion to 90 degrees.  In September 2011 range of motion of the right knee measured 0 degrees of extension and flexion was to 100 degrees.  In April 2012, range of motion of the right knee measured extension to 0 degrees and flexion was to about 120 degrees.  Under DC 5260 flexion limited to 90 degrees or 100 degrees or to 120 degrees results in a noncompensable rating.  Under DC 5261 extension of 0 degrees is normal and extension limited to 5 degrees results in a noncompensable disability rating.  

Therefore, it is proper for VA to apply DC 5010 or DC 5003 when rating the posttraumatic arthritis of each knee in this case as the application of limitation of motion diagnostic codes results in a noncompensable rating for either knee.  Thus, the Board cannot permit a rating in excess of 10 percent for either posttraumatic arthritis of the left knee prior to April 19, 2011, or for posttraumatic arthritis of the right knee prior to September 9, 2013.  

Consideration of the so-called DeLuca factors, especially the Veteran's complaints of pain, does not change this analysis.  The Veteran's written submissions and testimony show that he complained of pain and limitation of motion associated with each knee.  The medical evidence indicated that the Veteran has been treated with various pain medications during the period of this appeal.  The VA examination of record considered the effects of painful motion and the VA examiner explained why in this case there was no additional limitation of motion on repetitive testing.  In any event, in no medical record during the period of this appeal has the Veteran reached those degrees of limitation of flexion or extension that would result in a separate compensable or higher rating.  

The Board observes that besides pain in both knees, the Veteran also reported difficulty walking more than a short distance.  The VA examiner reported that the Veteran's knee disabilities affected his activities of daily living.  However, while the February 2009 VA examination report has shown objective evidence of pain with active and repetitive limited range of motion, there was no additional limitation of motion shown after repetitive use.  The February 2009 VA examiner explained that it was conceivable pain could further limit function particularly after repetitive use.  However, the examiner stated that it was not feasible to attempt to express any of this in terms of additional limitation of motion as such matters could not be determined with any degree of medical certainty.  Even though the February 2009 examination showed a limitation of extension by 5 degrees, the Board does not believe this minimal functional impairment rises to such a level as to demonstrate a higher rating for the Veteran's posttraumatic arthritis left knee disorder.  In consequence, a higher rating based on pain and the other DeLuca factors is not warranted in this appeal.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board observes that the current 10 percent rating for posttraumatic arthritis of the left knee under DC 5010 and the current 10 percent rating for posttraumatic arthritis of the right knee under DC 5010 contemplate the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  DC 5010, through DC 5003, mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating for the ratings already assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Next, the Board will consider higher ratings for the two other service-connected knee disorders currently on appeal.  The Board finds that a rating in excess of 20 percent for ligament injury of the left knee assigned under DC 5257 for instability is warranted as are higher ratings under DC 5257 for instability of the right knee.  

Regarding the left knee, the February 2009 VA examiner found severe arthritis and laxity with both varus and valgus stress.  By April 2010, mild patellofemoral crepitus and grinding were noted with flexion and extension and the Veteran complained of medial and lateral joint line tenderness.  An X-ray study associated with the VA examination showed significant erosion of the medial tibial plateau.  A March 2011 VA record noted a varus deformity in the left knee.  Competent and credible lay evidence also indicated that the Veteran had problems with climbing stairs and falling and needed a knee brace for his left knee about the time he filed this claim for increase in March 2009.  In addition, lay and medical evidence showed that by the summer of 2009 the Veteran was told that a total left knee replacement was recommended although surgery was postponed as long as possible because of the Veteran's age.  However, by April 2010 the Veteran had requested placement on the surgery list because of his chronic left knee pain.  The Veteran also testified that before his left knee was replaced it had bowed out although he was not bowlegged.  

Resolving reasonable doubt in favor of the Veteran, the Board thus finds that a 30 percent rating for severe instability and impairment of the left knee pursuant to DC 5257 is warranted for his service-connected ligament injury of the left knee, for the period prior to April 19, 2011.  

Regarding the right knee, the February 2009 VA examiner found moderate arthritis and laxity to valgus stress and tenderness on the medial joint space.  Competent and credible lay evidence of record also indicated that the Veteran had problems with climbing stairs and falling and needed a knee brace for his right knee about the time he filed this claim for increase in March 2009.  In addition, lay and medical evidence showed that by the summer of 2009 the Veteran was told that a total right knee replacement was recommended, although surgery was postponed as long as possible because of the Veteran's age and because the Veteran wanted his left knee replaced before his right knee.  Moreover, a September 2011 VA record noted a mild varus deformity of the right knee and a November 2011 VA record reported that the Veteran now thought it was time to replace his right knee and that the majority of his pain now was in his right knee.  During his March 2012 Board hearing, the Veteran testified that he thought that sometime during the previous year the symptoms in his right knee became similar to those in his left knee before it was replaced.  He also credibly testified that the right knee was worse than when he underwent the February 2009 VA examination.  (The Board notes here that since the right knee has been replaced it cannot provide another VA examination to obtain relevant findings regarding the condition of his right knee before the September 9, 2013, replacement surgery.)  

Resolving reasonable doubt in favor of the Veteran, the Board thus finds that a 20 percent rating for moderate instability and impairment of the right knee pursuant to DC 5257 is warranted for his service-connected ligament injury of the right knee, for the period before his Board hearing.  During this time period the Veteran concedes that his painful right knee was not as bad as his left knee.  From the date of the March 19, 2012 Board hearing, the Board finds that a 30 percent rating for severe instability and impairment of the right knee is warranted for his service-connected ligament injury of the right knee.  During this time period, the evidence strongly suggests, and the Veteran believes, that the symptomatology of his right knee now strongly resembled the symptomatology of his left knee before it was medically replaced.  

The Board also has considered whether separate or higher ratings are warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran higher or separate ratings for either knee.  However, there is no evidence of ankylosis of either knee to warrant a rating under DC 5256; no evidence of the removal of cartilage to warrant a rating under DC 5259; no evidence of impairment of the tibia and fibula to warrant a rating under DC 5262; and no evidence of genu recurvatum to warrant a rating under DC 5263.  

The Board also has considered whether the Veteran is entitled to separate ratings under DC 5258 pertaining to dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  The June 2009 MRI scan showed a complete tear of the ACL of the left knee with small joint effusion and there was the suggestion of a tear of the posterior horn of the medial meniscus of the right knee with small joint effusion.  A July 2009 VA clinic record noted mild effusion for the left knee.  An April 2012 record noted a very incompetent MCL in the right knee and an X-ray of the right knee showed joint effusion.  In addition, the Veteran credibly testified to episodes when his knees would lock or gave out and he fell when climbing stairs which necessitated the use of knee braces and a cane.  Resolving reasonable doubt in favor of the Veteran, the Board finds that separate 20 percent ratings are also warranted for each knee, for the periods before their respective knee replacements, pursuant to the provisions of DC 5258 for dislocated cartilage with effusion in the knee joint.  

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report his increased left and right knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In addition, the clinical evidence of record indicates that the assignment of increased and separate ratings is warranted for each knee as indicated above.  Thus, evidence of increased left and right knee symptomatology has been established, either through medical or lay evidence.  

For all the foregoing reasons, the Veteran's claims for entitlement to higher ratings for his four service-connected bilateral knee disorders must be denied in two cases but allowed in two others.   In addition, the Board has awarded two additional separate knee ratings.  The Board too has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), and concludes one is indeed warranted for the Veteran's right knee ligament injury disorder.  The preponderance of the evidence is against the two claims that are denied, and the benefit of the doubt doctrine is not for application in those two cases.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also has considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral knee disabilities, for the time period prior to his knee replacement surgeries, were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted for two claims.  However, based on the medical and lay evidence of record, the Board increased the disability ratings of the remaining two claims of this appeal and granted a separate rating for each knee.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's knee disabilities include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating of 30 percent, but no higher, for ligament injury to the left knee, for the period prior to April 19, 2011, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the left knee, for the period prior to April 19, 2011, is denied.  

Entitlement to a 20 percent rating for dislocated cartilage in the left knee, for the period prior to April 19, 2011, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a rating of 20 percent, but no higher, for ligament injury to the right knee, for the period prior to March 19, 2012, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a rating of 30 percent, but no higher, for the period from March 19, 2012, to September 8, 2013, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the right knee, for the period prior to September 9, 2013, is denied.  

Entitlement to a 20 percent rating for dislocated cartilage in the right knee, for the period prior to September 9, 2013, is granted, subject to the laws and regulations governing monetary awards.  



REMAND

Unfortunately, a remand is required for the remaining issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  

Concerning the Veteran's TDIU claim, the Board notes that the RO has denied this issue either because the Veteran did not meet the scheduler criteria for a TDIU or because it found the issue was moot as the Veteran at the time of decision was in receipt of a TTR for one of his knee replacements.  The Board also notes that he has never been examined for unemployability, although the June 2012 VA examiner had checked the "no" box when asked whether the Veteran's left knee replacement impacted his ability to work.  During his Board hearing, the Veteran testified that he last worked in construction in approximately 2001 or 2002, and earlier worked as a security guard and in a warehouse, but had not been able to work since because of his knee disorders.  See hearing transcript at pp. 18-22.  

In the decision herein, however, the Board has increased the disability ratings for each knee and awarded an additional separate rating for each knee.  As all his service-connected knee disabilities arise from the same etiology or accident, they may be combined to reach the 60 percent rating required to meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran appears to meet the scheduler requirements for a TDIU both before and after his two knee replacement surgeries.  

The Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran meets all the requirements for a TDIU as it is unclear whether he is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities during any of the relevant time periods noted on the title page.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case and the claims file and examination of the Veteran, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone precluded or will preclude him from securing and following substantially gainful employment consistent with his education and occupational experience during the period prior to April 19, 2011 [when his left knee was replaced], from June 1, 2012 to September 8, 2013 [during the period between the expiration of his TTR for his left knee and the replacement of his right knee], and from November 1, 2014 [when his right knee TTR expires].  

A rationale or explanation is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the question of unemployability.  

2.  Thereafter, the issue on appeal shall be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


